Alice Robie Resnick, J.,
dissenting.
{¶ 29} I dissent. I believe that the interpretation of R.C. 3937.18(A) reached in Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 723 N.E.2d 97, fully applies to this case. I would affirm the well-reasoned judgment of the court of appeals.
{¶ 30} I disagree with the majority’s conclusion that the 1997 amendments to R.C. 3937.18(A) made by Am.Sub.H.B. No. 261, 147 Ohio Laws, Part II, 2372 (“1997 H.B. 261”) made Moore’s holding inapplicable to this case. In declining to deviate from Moore’s analysis, the Tenth District Court of Appeals rightly *77followed the same path that has been taken by every appellate district save one that has considered the issue presented.
{¶ 31} In addition to the Tenth District’s decision in this case, most other appellate districts that have encountered the issue have squarely determined Moore to be applicable when considering the effect of R.C. 3937.18(A) as amended by 1997 H.B. 261 on uninsured/underinsured-motorist (“UM/UIM”) policies. See Adams v. Crider, Mercer App. Nos. 10-02-18 and 10-02-19, 2004-Ohio-535, 2004 WL 231785 (Third District), appeal not accepted for review, 102 Ohio St.3d 1473, 2004-Ohio-2830, 809 N.E.2d 1159; Bernabei v. Cincinnati Ins. Cos., Stark App. Nos. 2002CA00073 and 2002CA00078, 2004-Ohio-4939, 2004 WL 2260686 (Fifth District), appeal not accepted for review, 105 Ohio St.3d 1439, 2005-Ohio-531, 822 N.E.2d 810; Kotlarczyk v. State Farm Mut. Auto. Ins. Co., Lucas App. No. L-03-1103, 2004-Ohio-3447, 2004 WL 1468336 (Sixth District), appeal not accepted for review, 103 Ohio St.3d 1528, 2004-Ohio-5852, 817 N.E.2d 410; and Aldrich v. Pacific Indemn. Co., Columbiana App. No. 02 CO 54, 2004-Ohio-1546, 2004 WL 614824 (Seventh District).
{¶ 32} I find it noteworthy that a majority of this court denied review in all of the above cases that were appealed here before this one, thus permitting to stand a number of determinations that Moore applies to “Sexton claims” made under UM7UIM policies governed by the 1997 H.B. 261 version of R.C. 3937.18(A). See Sexton v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431, 23 O.O.3d 385, 433 N.E.2d 555. The only appellate district that has considered this issue and decided it otherwise was the Second District in Cincinnati Equitable Ins. Co. v. Wells, Montgomery App. No. 20286, 2004-Ohio-2418, 2004 WL 1072270, a judgment that was not appealed to this court. The majority adopts the reasoning of that decision, even though districts that have examined the approach taken in Cincinnati Equitable Ins. Co. have justifiably declined to follow it.
{¶ 33} As the Tenth District recognized by quoting the Fifth District’s Bemabei decision at length, that opinion is the best reasoned of all the cases that have considered this issue.
{¶ 34} The Bemabei court reasoned:
{¶ 35} “Upon closer analysis of the Ohio Supreme Court’s interpretations of prior versions of R.C. § 3937.18(A), it is our opinion that the changes made to the statute in 1997 would not have affected the analysis used in either Sexton or Moore. In both opinions, the Supreme Court held that the statute was remedial legislation and must be construed liberally to provide coverage for persons injured by uninsured and underinsured motorists. Sexton [69 Ohio St.2d] at 434 [23 O.O.3d 385, 433 N.E.2d 555]; Moore [88 Ohio St.3d] at 31, 723 N.E.2d 97. Both cases understood that the purpose of the statute was to protect insured persons. * * *
*78{¶ 36} “Both cases held that the statute was ambiguous in its use of the phrase ‘bodily injury or death.’ Sexton [69 Ohio St.2d] at 434 [23 O.O.3d 385, 433 N.E.2d 555]; Moore [88 Ohio St.3d] at 31, 723 N.E.2d 97. The phrase ‘bodily injury or death’ could relate to the general type of damages and loss that an insured had sustained, or it could describe a much narrower range of losses that could be compensated, i.e., losses relating to the bodily injury or death of an insured party. Both Supreme Court opinions chose the former interpretation to resolve the ambiguity, and held that the type of UIM coverage available to an insured must relate to bodily injury or death, but not necessarily the insured’s own bodily injury or death.
{¶ 37} “The same ambiguity occurs in the 1997 version of the statute. The key section of the statute is: ‘unless both of the following coverages are offered to persons insured under the policy for loss due to bodily injury or death suffered by such insureds.’ On the one hand, the statute can be interpreted as providing UIM coverage to an insured for loss suffered by the insured, if such loss is somehow related to bodily injury or death. This reading emphasizes the words in the statute in the following way: ‘unless both of the following coverages are offered to persons insured under the policy for loss due to bodily injury or death suffered by such insureds.’
{¶ 38} “On the other hand, the statute can be interpreted to provide coverage only when an insured has suffered bodily injury or death. This interpretation emphasizes the following words: ‘unless both of the following coverages are offered to persons insured under the policy for loss due to bodily injury or death suffered by such insureds.’
{¶ 39} “Both of these readings are plausible. Given the choice, the remedial nature of the statute requires an interpretation in favor of granting UIM coverage consistent with Sexton and Moore.” (Emphasis sic.) Bernabei, 2004-Ohio-4939, 2004 WL 2260686, at ¶ 56-60.
{¶ 40} In addition to reviewing the Bemabei decision, the Tenth District also extensively discussed the Second District’s analysis in Cincinnati Equitable Ins. Co. v. Wells, 2004-Ohio-2418, 2004 WL 1072270, see Hedges, 2004-Ohio-6723, 2004 WL 2896350, at ¶ 25-27, but ultimately found that analysis lacking:
{¶ 41} “We believe that the Fifth District’s opinion in Bemabei is the better reasoned. As noted therein, both the Sexton and Moore courts emphasized that R.C. 3937.18 is remedial legislation and, as such, is to be construed liberally to provide coverage to persons injured by uninsured and underinsured motorists. Further, as recognized in Bemabei, the words ‘loss’ and ‘damages’ remain in the 1997 version of the statute. The Moore court found the 1994 version of the statute ambiguous because it was not clear whether the phrases ‘suffered by such persons’ and ‘suffered by any person insured under the policy’ modified, respec*79tively, ‘loss’ and ‘damages’ rather than ‘bodily injury.’ We agree with the Bemabei court that the change from ‘persons’ to ‘insureds’ at the end of the last full paragraph of R.C. 3937.18(A) did not cure this ambiguity. Finally, we note that, although Moore had not yet been decided at the time H.B. 261 was enacted, Moore’s, predecessor, Sexton, remained good law, and the General Assembly did not indicate an intention to overrule Sexton.
{¶ 42} “Accordingly, we find that the trial court erred in failing to apply Moore to the 1997 version of R.C. 3937.18(A) applicable to the challenged policy.” Hedges, 2004-Ohio-6723, 2004 WL 2896350, at ¶ 33-34.
{¶ 43} The General Assembly stated its explicit intention to supersede Sexton and Moore in uncodified legislation accompanying amendments to R.C. 3937.18(A) in Sub.S.B. No. 267, 148 Ohio Laws, Part V, 11380, 11385 (“2000 S.B. 267”), effective September 21, 2000. Section 3 of 2000 S.B. 267 provides:
{¶ 44} “It is the intent of the General Assembly in amending division (A) of section 3937.18 of the Revised Code to supersede the holdings of the Ohio Supreme Court in Sexton v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431 [23 O.O.3d 385, 433 N.E.2d 555] and Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27 [723 N.E.2d 97] that division (A)(1) of section 3937.18 of the Revised Code does not permit an insurer to limit uninsured or underinsured motorist coverage in such a way that an insured must suffer bodily injury, sickness, death or disease for any other insured to recover from the insurer.”
{¶ 45} See, also, Section 3(E) of Am.Sub.S.B. No. 97, 149 Ohio Laws, Part I, 779, 788-790, effective October 31, 2001, in which the General Assembly again explicitly stated its intention .“[t]o supersede the holdings of the Ohio Supreme Court in” Sexton and its “progeny.”
{¶ 46} This case involves the version of R.C. 3937.18(A) as amended by 1997 H.B. 261, not the version as amended by 2000 S.B. 267. In McDaniel v. Rollins, Allen App. No. 1-04-82, 2005-Ohio-3079, 2005 WL 1421754, a case involving an insurance policy governed by R.C. 3937.18 as amended by 2000 S.B. 267, the Third District held that that version of R.C. 3937.18 “permits an insurer to limit UM/UIM coverage to instances where the insured suffers bodily injury.” Id. at ¶ 29. The Third District in McDaniel based its holding on the revised statutory language and on the General Assembly’s statement of intent accompanying 2000 S.B. 267.
{¶ 47} To reach that point in its analysis, McDaniel, at ¶ 28, summarized why the Third District (along with other districts) had previously determined that the 1997 H.B. 261 amendments to R.C. 3937.18(A) did not accomplish a similar result:
{¶ 48} “R.C. 3937.18 was amended by House Bill 261, effective September 3, 1997. Several appellate courts, including this one, have addressed this amend*80ment to R.C. 3937.18 and found that it did not alter the holdings in either Sexton or Moore. [Adams v.] Crider [2004-Ohio-535, 2004 WL 231785] at ¶ 19-21, appeal not allowed by 102 Ohio St.3d 1473, 2004-Ohio-2830 [809 N.E.2d 1159]; Hedges [2004-Ohio-6723, 2004 WL 2896350] at ¶ 33-35; Bernabei v. The Cincinnati Ins. Cos., 5th Dist. No. 2002CA00078, 2004-Ohio-4939, 2004 WL 2260686, at ¶ 61-63; Aldrich v. Pacific Indemn. Co., 7th Dist. No. 02 CO 54, 2004-Ohio-1546, 2004 WL 614824, at ¶ 24. Accordingly, this Court has held that the version of R.C. 3937.18 as amended by House [B]ill 261 does not allow insurers to exclude from UM/UIM coverage wrongful death losses that an insured suffers because of an underinsured motorist. Adams at ¶ 20. In similar rulings, both the Fifth and the Tenth-Districts relied on the fact that the legislature had not removed the words ‘for loss’ or ‘damages’ from the 1997 version of the statute and that the legislative comments published with House Bill 261 did not indicate any intention on the part of the legislature to overturn Sexton. Hedges at ¶ 33; Bemabei at ¶ 52-62.”
Smith, Phillips & Associates and Janet L. Phillips, for appellee.
Buckley King, L.P.A., Thomas Blackburn, and Gary A. Gillett, for appellant.
{¶ 49} I fully agree with the cogent reasoning expressed in decisions such as McDaniel, Bernabei, and the opinion of the court of appeals in this case. In light of that reasoning, the majority’s attempt to distinguish the version of R.C. 3937.18(A) at issue in Moore (the version as amended by Am.Sub.S.B. No. 20,145 Ohio Laws, Part I, 204, 210) from the version at issue in this case (the 1997 H.B. 261 version) by resorting to “rules of grammar and statutory construction” rings hollow. Because the two versions of the statute cannot be so distinguished, Moore should apply to this case. Furthermore, because Moore was soundly reasoned, this court should reaffirm the rationale of that decision.
Pfeifer, J., concurs in the foregoing dissenting opinion.